
	
		I
		111th CONGRESS
		2d Session
		H. R. 5802
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Upton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal a provision of the Patient Protection and
		  Affordable Care Act providing for funds to a health care facility and rescind
		  funds made available under such section.
	
	
		1.Rescission and repeal of
			 PPACA provision providing funds to a certain health care facilitySection 10502 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) is repealed. Any unobligated balances
			 available on the date of the enactment of this Act of funds appropriated to the
			 Department of Health and Human Services under such section are rescinded and
			 all amounts made available under such section before such date shall be
			 returned to the Treasury.
		
